Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention II (claims 8-21) in the reply filed on 11/29/21 is acknowledged.
Claims 1-7 and 22-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/29/21.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 is rejected as indefinite for the recitation of “wherein the first direction is perpendicular to the longitudinal axis and the corresponding flat surface varies in radial distance from the longitudinal axis, increasing from a local minimum radial distance at a center point of the indentation, when measured along the first direction” at lines 3-6.  Applicants in their specification as originally filed in paragraph [0051] utilize the same language as in the claim and 
Claim 19 recites the limitation "the raised sections" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-14 and 17-19 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Edwards et al (US Patent Pub. 20150313610A1).
Edwards discloses a surgical tool-piece configured to be driven by a driving mechanism (rotary-tool with improved coupling assembly).  Specifically in regards to claim 8, Edwards discloses the tool-piece (10) comprising a shaft (50) having a longitudinal axis (axis passing though center of 10) running from a distal end (end of 10 have a spherical portion) of the shaft (50) to a coupling portion (portion of 50 having 175a-175d) at a proximal end of the shaft (50) 
In regards to claim 9, Edwards discloses wherein each indentation (175) comprises one or more surfaces (the flat straight base and two flat inclined walls), wherein each of the one or more surfaces is configured to receive a driving force (force applied to 175 by means of 70) to drive the surgical tool-piece (10) to rotate around the longitudinal axis (Fig. 13; and Page 6 Para. [0134]-[-[0137]).
In regards to claim 10, as best understood, Edwards discloses wherein each of the one or more surfaces defines a corresponding flat surface that passes along a first direction corresponding to the respective indentation, wherein the first direction is perpendicular to the longitudinal axis and the corresponding flat surface varies in radial distance from the longitudinal axis, increasing from a local minimum radial distance at a center point of the 
In regards to claim 11, Edwards discloses wherein the one or more surfaces comprise a flat base of the respective indentation (As can be seen that the bottom most surface of the indentation 175 is a flat base surface.) (Fig. 13).
In regards to claim 12, Edwards discloses wherein each indentation (175) is formed, at least partly, from respective distal and proximal walls (slanted surface of 175) configured to secure the surgical tool-piece (10) longitudinally, and wherein the one or more surfaces comprise one or both of the distal and proximal walls (slanted surfaces of 175) (Fig. 13).
In regards to claim 13, Edwards discloses wherein each indentation (175) is formed, at least partly, from respective distal and proximal walls (slanted surface of 175) configured to secure the surgical tool-piece (10) longitudinally (Fig. 13).
In regards to claim 14, Edwards discloses wherein the distal and proximal walls (slanted surface of 175) are sloped at angles between 45° and 90° relative to the longitudinal axis (As can be seen in Fig. 13, the slanted surfaces of indentation 175 appear to be slanted at an angle that is between 45-90degrees.) (Fig. 13).
In regards to claim 17, Edwards discloses wherein the distal and proximal walls (slanted walls of 175) for each indentation (175) are joined to form a channel running around the circumference of the tool-piece (10), the channel being formed from: the indentations; and channel sections linking adjacent the indentations (175) in the driving location, each channel section having a raised floor relative to its adjacent indentations to prevent the corresponding driving elements (70) from moving along the channel, between indentations, without moving 
In regards to claim 18, Edwards discloses wherein the indentations (175) form a triangular cross-section taken along a plane running perpendicular to the longitudinal axis and passing through the channel (As can be seen in Fig. 5, the shaft has a triangular cross section.) (Fig. 5; and Page 5 Para. [0122]).
In regards to claim 19, Edwards discloses wherein the raised sections form rounded corners for the triangular cross-section (Fig. 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-21 Edwards in view of McCombs (US Patent 8597316B2).
Edwards discloses a surgical tool piece comprising a coupling portion at the proximal end consisting of indentations.  However, Edwards is silent as to multiple sets of indentations being spaced apart at different longitudinal locations. 
McCombs discloses a surgical tool-piece configured to be driven by a driving mechanism (cutting accessory for use with a medical/surgical powered handpiece, the accessory having retention features that facilitate the fine or coarse adjustment of the extension of the accessory shaft).  Specifically, McCombs discloses the tool-piece (40) comprising a shaft (44) having a longitudinal axis (axis passing though center of 40) running from a distal end (42) of the shaft (44) to a coupling portion (portion of 44 having indents 274 shown in Fig. 16b-16c) at a proximal end (Fig. 16a-16d; and Col. 4 lines 60-67, and Col. 14 line 62 to Col. 15 line 30).  McCombs in regards to claim 20 discloses wherein the coupling portion (portion of 44 having 274) comprises a plurality of driving sections (274) separated longitudinally from each other along the coupling portion (portion of 44 having 274) to allow the tool-piece (40) to be selectively coupled to the driving mechanism at different longitudinal positions along the coupling portion (Fig. 16a-16d; and Col. 14 line 62 to Col. 18 line 10).  In regards to claim 21, McCombs discloses wherein the driving sections are separated by intermediate sections (portion of proximal end of 44 without 274), wherein the intermediate sections have a circular cross-section taken along a plane running perpendicular to the longitudinal axis (McCombs recites wherein the shaft 44 has a cylindrical shape.) (Fig. 16a-16d; and Col. 14 line 62-67).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the coupling portion of the shaft (50) of Edwards to have multiple sets of indentations being spaced apart at different longitudinal locations about the shaft as taught in McCombs in order to selectively choose the length of the cutting piece as needed (Col. 17 line 32-44).
Allowable Subject Matter
Claims 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269. The examiner can normally be reached M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCELA I. SHIRSAT/            Primary Examiner, Art Unit 3775